                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

JENNETTE WESTFALL,                        : Case No. 3:18-cv-28
                                          :
      Plaintiff,                          : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
      Defendant.                          :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Motion for an Award of

Attorney’s Fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

(Doc. #14). Specifically, the parties stipulate to an award to Plaintiff of attorney fees

in the amount of $3,200.00, and no costs, in full satisfaction and settlement of any and

all claims Plaintiff may have under the EAJA in the above case. Prior to Plaintiff

filing an EAJA petition, the parties jointly reached a resolution to settle EAJA fees in

this case. This Stipulation represents a compromise on disputed positions and is not

intended to set precedent for, or a representation of, any specific hourly rate or total

number of hours.

      The award of attorney fees will satisfy all of Plaintiff’s claims for fees, costs, and

expenses under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff, and

not her attorney, and can be offset to satisfy pre-existing debt that Plaintiff owes the
 United States under Astrue v. Ratliff, 560 U.S. 586 (2010).

        After the Court enters this award, if counsel for the parties can verify that

 Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

 award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly

 signed by Plaintiff and counsel.

                       IT IS THEREFORE ORDERED THAT:

      1.      The Parties’ Joint Motion for an Award of Attorney’s Fees
              under the Equal Access to Justice Act (Doc. #14) is accepted
              and Defendant shall pay Plaintiff=s attorney fees, costs, and
              expenses in the total amount of $3,200.00;

      2.      Counsel for the parties shall verify, within thirty days of this
              Decision and Entry, whether or not Plaintiff owes a pre-
              existing debt to the United States subject to offset. If no such
              pre-existing debt exists, Defendant shall pay the EAJA award
              directly to Plaintiff=s counsel pursuant to the EAJA assignment
              signed by Plaintiff and counsel; and

      3.      The case remains terminated on the docket of this Court.

      IT IS SO ORDERED.

Date: January 30, 2020                            s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                              2
